08-1488-ag
         Zhang v. Holder
                                                                                       BIA
                                                                               A098 717 955




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of October, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _________________________________________
13
14       JIN ZHU ZHANG,
15                Petitioner,
16
17                         v.                                     08-1488-ag
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,*
21                Respondent.
22       _________________________________________


                  *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
         08232010-28
 1   FOR PETITIONER:           June H. Zhou, Boca Raton, Florida.
 2
 3   FOR RESPONDENT:           Gregory G. Katsas, Acting Assistant
 4                             Attorney General; David V. Bernal,
 5                             Assistant Director; Lindsay E.
 6                             Williams, Attorney, Office of
 7                             Immigration Litigation, United
 8                             States Department of Justice,
 9                             Washington, D.C.
10
11           UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15           Jin Zhu Zhang, a native and citizen of China, seeks

16   review of a February 29, 2008, BIA order denying her motion

17   to reopen.     In re Jin Zhu Zhang, No. A098 717 955 (B.I.A.

18   Feb. 29, 2008).     Zhang’s motion to reopen was based on her

19   claim that she fears persecution on account of the birth of

20   her U.S. citizen children in violation of China’s family

21   planning policy.     For largely the same reasons this Court

22   set forth in Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

23   Cir. 2008), we find no error in the BIA’s decision denying

24   her motion to reopen.     See id. at 168-72.

25           The BIA reasonably declined to address all but one of

26   Zhang’s documents related to country conditions in China

27   because she failed to establish that such evidence was


     08232010-28                     2
 1   previously unavailable.       See 8 C.F.R. § 1003.2(c)(1); see

 2   also INS v. Abudu, 485 U.S. 94, 104-05 (1988).         Although

 3   Zhang correctly contends that her children’s birth

 4   certificates were previously unavailable, the birth of her

 5   children alone did not demonstrate her prima facie

 6   eligibility for relief, and the previously unavailable

 7   document related to country conditions in China did not

 8   discuss the use of forced sterilization, or other forms of

 9   persecution, in the enforcement of China’s family planning

10   policy.       See Jian Hui Shao, 546 F.3d at 169-72.

11           For the foregoing reasons, this petition for review is

12   DENIED.       As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.       Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe, Clerk
21
22




     08232010-28                       3